Citation Nr: 1448793	
Decision Date: 11/04/14    Archive Date: 11/10/14

DOCKET NO.  10-23 684	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for prostate cancer, to include as secondary to inservice exposure to herbicides and asbestos.

2.  Entitlement to service connection for polycythemia vera, to include as secondary to inservice exposure to asbestos.

3.  Entitlement to service connection for residuals of frostbite, upper and lower extremities.

4.  Entitlement to service connection for degenerative disc disease of the lumbar spine.

5.  Entitlement to service connection for a right knee disability.

6.  Entitlement to service connection for a left knee disability.





REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. Yates, Counsel


INTRODUCTION

The Veteran served on active duty from March 1966 to March 1968.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from July 2009 and February 2011 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.

In February 2013, the Veteran testified at a hearing before the undersigned.  A transcript of this hearing has been added to the record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

The Veteran is seeking service connection for prostate cancer, polycythemia vera, residuals of frostbite, low back disability, and bilateral knee disabilities.

Remand is required for compliance with VA's duty to assist the Veteran in substantiating his claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2014).

A.  Additional Treatment Records Available

At his hearing before the Board, the Veteran identified several new sources of potentially relevant medical treatment records.  Specifically, he reported having been treated by Drs. Williams, West, and Patterson.  He also reported having been treated at a VA hospital in South Carolina and at the VA medical center in Clarksville, Arkansas, in the 1970s.  

Although the RO has previously requested VA treatment records from VA medical centers in New Orleans, Louisiana, and Fayetteville, Arkansas, these requests were limited to treatment records from the 1980s.  Moreover, while the current evidence of record includes VA treatment records dating back to March 2002, these records reference additional VA treatment records from the 1990s that are not of record.  

Records generated by VA facilities that may have an impact on the adjudication of a claim are considered in the constructive possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Accordingly, the RO must attempt to obtain the Veteran's additional VA treatment records, as well as any other records he may identify.

B.  New Medical Examination Required

In July 2010, the Veteran underwent a VA eye examination that listed a diagnosis of secondary polycythemia with related visual manifestations.  The VA examiner then noted that the Veteran's claims file was not available for review, and that the diagnosis was outside of their medical scope of practice.  The VA examiner further indicated that further evaluation by a hematologist was recommended to determine whether the polycythemia was related to the Veteran's military service.

At his hearing before the Board, the Veteran claimed that he developed polycythemia vera secondary to inservice exposure to asbestos.  He also reported that several people have informed him that this condition is caused by asbestos exposure.

A March 2002 VA treatment report diagnosed the Veteran with secondary erythrocytosis.  The report also stated, "the fact that erythropoietin is high normal lately makes [polycythemia vera] very unlikely."

Under these circumstances, the Board finds the July 2010 VA eye examination to be inadequate.    Accordingly, the RO must schedule the Veteran for an examination addressing the nature and etiology of any current blood disorder found.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (noting that when VA takes action to furnish a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify all VA and non-VA medical providers who have treated or examined him for his prostate cancer, polycythemia vera, residuals of frostbite, low back disability, and bilateral knee disabilities since his discharge from the service.  The Veteran should specifically be asked to identify and provide adequate details to obtain any available treatment records from Drs. Williams, West, and Patterson, as well as any treatment records from VA facilities in South Carolina and Clarksville, Arkansas. Thereafter, attempt to procure copies of all VA and non-VA records which have not previously been obtained from identified treatment sources.  

Regardless of the Veteran's response, the RO should obtain all available treatment records related to the Veteran, since March 1968, from the VA medical center in Clarksville, Arkansas.

If any of these records cannot be obtained, a letter should be sent to the Veteran informing him of the steps taken to obtain the records, listing alternative sources, and requesting him to furnish any such records in his possession or to identify the possible location of such records.

2.  Thereafter, schedule the Veteran for an examination to determine the nature and etiology of any diagnosed blood disorder found, to include polycythemia vera.  The paper and electronic claims folder and a copy of this remand must be provided to and reviewed by the examiner as part of the examination.  The examiner must specify in the report that the claims file has been reviewed. 

The examiner must first diagnose any blood disorder present.  For each diagnosed blood disorder, the examiner must opine whether it is at least as likely as not (i.e., is there a 50/50 chance) that the disorder is a result of any incident in service (including asbestos exposure), or whether it is at least as likely as not that the disorder first began to manifest during the Veteran's active duty service from March 1966 to March 1968.  A complete explanation for any opinion offered must be provided.

If the examiner is unable to provide the opinion requested, that fact must be stated and the reasons why an opinion cannot be provided explained.  That is, the examiner must specifically explain why the diagnosis or causation of any disorder is unknowable.

3.  The RO must notify the Veteran that it is his responsibility to report for any examination scheduled, and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2014).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained and associated with the Veteran's claims file that shows that notice scheduling the examination was sent to his last known address. Documentation must be also be obtained and associated with the Veteran's claims file demonstrating any notice that was sent was returned as undeliverable.

4.  After completing the above actions, and any other development indicated by any response received as a consequence of the actions taken in the paragraphs above, readjudicate the issues on appeal.  If any issue remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.   After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.


The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



